EXHIBIT 10.8

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

 

DEFERRED COMPENSATION PLAN

FOR DIRECTORS

 

ORIGINAL EFFECTIVE DATE: JANUARY 1, 2002

 

AMENDED AND RESTATED EFFECTIVE: JANUARY 1, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

1.

INTRODUCTION AND PURPOSE

1

 

 

 

2.

DEFINITIONS

1

 

 

 

 

2.1

“Annual Retainer”

1

 

 

 

 

 

2.2

“Beneficiary”

1

 

 

 

 

 

2.3

“Board”

1

 

 

 

 

 

2.4

“Cause”

1

 

 

 

 

 

2.5

“Chair and Committee Fee”

2

 

 

 

 

 

2.6

“Change of Control”

2

 

 

 

 

 

2.7

“Code”

3

 

 

 

 

 

2.8

“Company”

3

 

 

 

 

 

2.9

“Compensation”

3

 

 

 

 

 

2.10

“Deferred Compensation”

3

 

 

 

 

 

2.11

“Disability”

3

 

 

 

 

 

2.12

“Effective Date”

3

 

 

 

 

 

2.13

“Election”

3

 

 

 

 

 

2.14

“Exchange Act”

3

 

 

 

 

 

2.15

“Incentive Plan”

3

 

 

 

 

 

2.16

“Market Value”

3

 

 

 

 

 

2.17

“Non-Employee Director”

4

 

 

 

 

 

2.18

“Nonrestricted Units”

4

 

 

 

 

 

2.19

“Participant”

4

 

 

 

 

 

2.20

“Phantom Stock Unit”

4

 

 

 

 

 

2.21

“Phantom Stock Unit Account”

4

 

 

 

 

 

2.22

“Plan”

4

 

 

 

 

 

2.23

“Plan Year”

4

 

 

 

 

 

2.24

“Restricted Period”

4

 

 

 

 

 

2.25

“Restricted Stock Award”

4

 

 

 

 

 

2.26

“Restricted Unit”

4

 

 

 

 

 

2.27

“Retirement”

4

 

 

 

 

 

2.28

“Section 409A Grandfathered Amount”

4

 

i.

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(CONTINUED)

 

 

 

PAGE

 

 

 

 

2.29

“Section 409A Non-Grandfathered Amount”

4

 

 

 

 

 

2.30

“Stock”

4

 

 

 

 

 

2.31

“Tax Gross-Up Payment”

5

 

 

 

 

 

2.32

“Unforeseeable Emergency”

5

 

 

 

 

 

2.33

“Vesting Commencement Date”

5

 

 

 

3.

PARTICIPATION IN THE PLAN

5

 

 

 

4.

DEFERRED COMPENSATION ELECTIONS; ELECTION TO FOREGO RESTRICTED
STOCK AWARD

5

 

 

 

 

4.1

Election to Defer Annual Retainer and Chair and Committee Fees

5

 

 

 

 

 

4.2

Election to Forego Restricted Stock Award

6

 

 

 

 

 

4.3

Election to Defer Tax Gross-Up Payment

6

 

 

 

 

 

4.4

Manner of Elections

7

 

 

 

5.

PHANTOM STOCK UNIT ACCOUNT

7

 

 

 

 

5.1

Establishment of Phantom Stock Unit Account

7

 

 

 

 

 

5.2

Unsecured Creditors; Unfunded Plan

7

 

 

 

 

 

5.3

Timing of Credits

7

 

 

 

 

 

5.4

Amount of Credits; Vesting

8

 

 

 

 

 

5.5

Restricted Units

8

 

 

 

6.

DISTRIBUTION OF PLAN BENEFITS

9

 

 

 

 

6.1

Form of Benefit

9

 

 

 

 

 

6.2

Distribution Elections

9

 

 

 

 

 

6.3

Termination of Service on the Board or Change of Control

10

 

 

 

 

 

6.4

Early Distribution of Section 409A Grandfathered Amounts

10

 

 

 

 

 

6.5

Unforeseeable Emergency

11

 

 

 

 

 

6.6

No Assignment or Alienation

11

 

 

 

7.

ADMINISTRATION

11

 

 

 

 

7.1

Plan Administrator

11

 

 

 

 

 

7.2

Account Statements

11

 

 

 

 

 

7.3

Claims, Inquiries and Appeals

12

 

 

 

8.

BENEFICIARY DESIGNATION

14

 

ii.

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(CONTINUED)

 

 

 

PAGE

 

 

 

9.

MISCELLANEOUS

14

 

 

 

 

9.1

Effective Date; Amendment and Termination

14

 

 

 

 

 

9.2

No Employment or Service Rights

14

 

 

 

 

 

9.3

Arbitration

14

 

 

 

 

 

9.4

Governing Law

15

 

 

 

 

 

9.5

Severability

15

 

 

 

 

 

9.6

Notice

15

 

 

 

 

 

9.7

Successors

15

 

iii.

--------------------------------------------------------------------------------


 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

 

DEFERRED COMPENSATION PLAN

FOR DIRECTORS

 

1.                                    INTRODUCTION AND PURPOSE

 

This Plan was originally adopted by the Company effective as of January 1,
2002.  The Plan was amended and restated effective as of January 1, 2005 and was
subsequently amended and restated effective as of January 1, 2010.

 

The purpose of the Plan is to provide supplemental retirement (and related tax)
benefits to Non-Employee Directors of Alexandria Real Estate Equities, Inc.  The
Plan is intended to be administered in compliance with Section 409A of the Code
with respect to all Section 409A Non-Grandfathered Amounts, and the provisions
of the Plan regarding Section 409A Grandfathered Amounts are intended to be
administered so as not to subject such amounts to Section 409A of the Code.

 

2.                                    DEFINITIONS

 

2.1       “Annual Retainer” means the annual fees payable to a Non-Employee
Director in arrears on the last day of each calendar quarter for his or her
service as a Director, but shall exclude expense reimbursements, all Chair and
Committee Fees, and any remuneration or other payments paid to the Non-Employee
Director for services or otherwise in any capacity other than as a Non-Employee
Director.

 

2.2       “Beneficiary” means the person or persons so designated by a
Participant in accordance with Section 8 hereof.

 

2.3       “Board” means the Board of Directors of Alexandria Real Estate
Equities, Inc.

 

2.4       “Cause” means the following:

 

(a)        The Participant’s material breach, repudiation or failure to comply
with or perform any of the terms of an effective agreement, any of the
Participant’s duties, or any of the Company’s or Board’s policies or procedures
(including, without limitation, any such policies or procedures relating to
conflicts of interests or standards of business conduct) or deliberate
interference with the compliance by any member of the Board or employee of the
Company with any of the foregoing; or

 

(b)        The conviction of the Participant for, or pleading by the Participant
of no contest (or similar plea) to, fraud, embezzlement, misappropriation of
assets, malicious mischief, or any felony, other than a crime for which
vicarious liability is imposed upon the Participant

 

1.

--------------------------------------------------------------------------------


 

solely by reason of the Participant’s position on the Board and not by reason of
the Participant’s conduct.

 

2.5       “Chair and Committee Fee” means any fee paid to a Non-Employee
Director for his or her service as a chairperson or member of a committee of the
Board, but shall exclude expense reimbursements, the Annual Retainer and any
remuneration or other payments paid to the Non-Employee Director for services or
otherwise in any capacity other than as a Non-Employee Director.

 

2.6       “Change of Control” means the occurrence of any of the following
events:

 

(a)        Any Person (as such term is used in section 3(a)(9) of the Exchange
Act, as modified and used in sections 13(d) and 14(d) thereof, except that such
term shall not include (A) the Company or any of its subsidiaries, (B) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its affiliates, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company)
becomes the Beneficial Owner, as such term is defined in Rule 13d-3 under the
Exchange Act, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its affiliates other than in connection
with the acquisition by the Company or its affiliates of a business)
representing twenty-five percent (25%) or more of the combined voting power of
the Company’s then outstanding securities; or

 

(b)        The following individuals cease for any reason to constitute a
majority of the number of directors then serving:  individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or

 

(c)        There is consummated a merger or consolidation of the Company with
any other corporation, other than (A) a merger or consolidation in which the
stockholders of the Company immediately prior to such merger or consolidation,
continue to own, in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any subsidiary of the Company, at least seventy-five percent (75%) of the
combined voting power of the securities of the Company (or the surviving entity
or any parent thereof) outstanding immediately after such merger or
consolidation in substantially the same proportions as their ownership of the
Company immediately prior to such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially

 

2.

--------------------------------------------------------------------------------


 

owned by such Person any securities acquired directly from the Company or its
affiliates other than in connection with the acquisition by the Company or its
affiliates of a business) representing twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities; or

 

(d)        The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least seventy-five
(75%) of the combined voting power of the voting securities of which are owned
by stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

 

2.7       “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and the regulations and other applicable guidance promulgated
thereunder.

 

2.8       “Company” means Alexandria Real Estate Equities, Inc.

 

2.9       “Compensation” means the Annual Retainer and Chair and Committee Fees
paid to a Non-Employee Director by the Company in connection with his or her
service as a Director of the Company.

 

2.10     “Deferred Compensation” means the amount of Compensation that a
Participant elects to defer, any Restricted Stock Award that a Participant
elects to forego and any Tax Gross-Up Payment that a Participant elects to defer
pursuant to his or her Election.

 

2.11     “Disability” has the meaning set forth in Section 2.10 of the Incentive
Plan, or any successor provision.

 

2.12     “Effective Date” means January 1, 2002.

 

2.13     “Election” means the election of a Participant pursuant to the terms of
the Plan to defer Compensation, forego a Restricted Stock Award or defer a Tax
Gross-Up Payment, which election shall be made on such form or forms as the
Company may prescribe from time to time.

 

2.14     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.15     “Incentive Plan” means the Alexandria Real Estate Equities, Inc.
Amended and Restated 1997 Stock Award and Incentive Plan, and any successor plan
thereto.

 

2.16     “Market Value” means the closing sales price per share of Stock on the
national securities exchange on which the Stock is principally traded on the
date upon which such Market Value is to be determined for the purpose of
crediting a Participant’s Phantom Stock Unit Account or making a distribution to
a Participant therefrom.

 

3.

--------------------------------------------------------------------------------


 

2.17     “Non-Employee Director” means a member of the Board who is not
currently an employee or officer of the Company.

 

2.18     “Nonrestricted Units” has the meaning set forth in Section 5.4.

 

2.19     “Participant” means each Non-Employee Director who elects to
participate in the Plan.

 

2.20     “Phantom Stock Unit” means a single unit of value granted under the
Plan, which when redeemed shall be a right to receive a share of Stock from the
Company.

 

2.21     “Phantom Stock Unit Account” means an account maintained by the Company
on its books for a Participant, to which shall be credited the Participant’s
Deferred Compensation, which credited amounts shall be recorded as Phantom Stock
Units and thus treated as if they had been used to purchase shares of Stock of
the Company on the date on which the Participant’s Deferred Compensation is
credited to such account, as adjusted for dividends, cash distributions, stock
splits and similar adjustments determined under Section 5 and reduced by any
distributions under the Plan made to a Participant or Beneficiary.

 

2.22     “Plan” means this Deferred Compensation Plan for Directors.

 

2.23     “Plan Year” means the calendar year.

 

2.24     “Restricted Period” has the meaning set forth in Section 5.5(a).

 

2.25     “Restricted Stock Award” means an award of shares of Stock pursuant to
Section 6.4 of the Incentive Plan as in effect on the Effective Date, or any
successor provision.

 

2.26     “Restricted Unit” has the meaning set forth in Section 5.4.

 

2.27     “Retirement” has the meaning set forth in Section 2.21 of the Incentive
Plan, or any successor provision.

 

2.28     “Section 409A Grandfathered Amount”  means any Deferred Compensation
that was credited to a Participant’s Phantom Stock Unit Account under the Plan
prior to January 1, 2005, plus any amounts credited to such Phantom Stock Unit
Account with respect to such Deferred Compensation pursuant to Section 5.4(a).

 

2.29     “Section 409A Non-Grandfathered Amount” means any Deferred Compensation
that was credited to a Participant’s Phantom Stock Unit Account under the Plan
on or after January 1, 2005, plus any amounts credited to such Phantom Stock
Unit Account with respect to such Deferred Compensation pursuant to
Section 5.4(a).

 

2.30     “Stock” means common stock, par value $.01 per share, of the Company.

 

4.

--------------------------------------------------------------------------------


 

2.31     “Tax Gross-Up Payment”  means a cash amount approved by the Company as
a tax gross-up payment in respect of a Restricted Stock Award.

 

2.32     “Unforeseeable Emergency” has the meaning set forth in Section 6.5.

 

2.33     “Vesting Commencement Date” has the meaning set forth in
Section 5.5(b).

 

3.                                    PARTICIPATION IN THE PLAN

 

Eligibility for participation in the Plan shall be limited to Non-Employee
Directors.

 

4.                               DEFERRED COMPENSATION ELECTIONS; ELECTION TO
FOREGO RESTRICTED STOCK AWARD

 

4.1       Election to Defer Annual Retainer and Chair and Committee Fees.

 

(a)        Prior to the beginning of each Plan Year, each Non-Employee Director
may elect to defer one hundred percent (100%) of his or her Annual Retainer
and/or Chair and Committee Fees payable with respect to such Plan Year.  The
amount of Annual Retainer and/or Chair and Committee Fees deferred shall be
subject to the provisions of Section 4.1(c).  In order to defer his or her
Annual Retainer and/or Chair and Committee Fees, a Non-Employee Director must
complete and return an executed Election to the Company prior to the time
announced by the Company, which in any event shall be prior to the beginning of
the Plan Year to which such Election relates.  Notwithstanding the foregoing,
with respect to each Plan Year, if a Non-Employee Director first becomes
eligible to participate in the Plan during such Plan Year, such Election shall
be filed within thirty (30) days following the date on which the Non-Employee
Director is first eligible to participate and shall apply to Annual Retainer
and/or Chair and Committee Fees payable in respect of services to be rendered
during the portion of such Plan Year following such Election.

 

(b)        A Non-Employee Director’s Election to defer his or her Annual
Retainer and/or Chair and Committee Fees for a Plan Year shall apply only for
such Plan Year and shall be irrevocable; provided, however, that a Non-Employee
Director may (i) cancel such Election due to an Unforeseeable Emergency (as
defined in Section 6.5) or a hardship distribution pursuant to
Section 1.401(k)-1(d)(3) of the Treasury Regulations or (ii) amend such Election
in accordance with Section 6.2(b).  In order to defer his or her Annual Retainer
and/or Chair and Committee Fees for a subsequent Plan Year, a Non-Employee
Director must make a new Election in accordance with Section 4.1(a).

 

(c)        The amount of Annual Retainer and/or Chair and Committee Fees
deferred shall be withheld and deducted from the Participant’s Compensation
without reduction for any income or employment tax withholding (except to the
extent required by law) and shall be credited to a Phantom Stock Unit Account
for the Participant as provided in Sections 5.3 and 5.4.

 

5.

--------------------------------------------------------------------------------


 

4.2       Election to Forego Restricted Stock Award.

 

(a)        Prior to the beginning of each Plan Year, each Non-Employee Director
may elect to forgo his or her right to receive Restricted Stock Award(s) that
may be granted in such Plan Year.  In order to elect to forego a Restricted
Stock Award, a Non-Employee Director must complete and return an executed
Election to the Company prior to the time announced by the Company, which in any
event shall be prior to the beginning of the Plan Year to which such Election
relates.  Notwithstanding the foregoing, with respect to each Plan Year, if a
Non-Employee Director first becomes eligible to participate in the Plan during
such Plan Year, such Election shall be filed within thirty (30) days following
the date on which the Non-Employee Director is first eligible to participate and
shall apply to Restricted Stock Award(s) that may be granted during the portion
of such Plan Year following such Election.

 

(b)        A Non-Employee Director’s Election to forego a Restricted Stock Award
for a Plan Year shall apply only for such Plan Year and shall be irrevocable;
provided, however, that a Non-Employee Director may (i) cancel such Election due
to an Unforeseeable Emergency (as defined in Section 6.5) or a hardship
distribution pursuant to Section 1.401(k)-1(d)(3) of the Treasury Regulations or
(ii) amend such Election in accordance with Section 6.2(b).  In order to forego
a Restricted Stock Award for a subsequent Plan Year, a Non-Employee Director
must make a new Election in accordance with Section 4.2(a).

 

(c)        Each forgone Restricted Stock Award, without reduction for any income
or employment tax withholding (except to the extent required by law), shall
result in credits to a Phantom Stock Unit Account for the Participant as
provided in Sections 5.3 and 5.4.

 

4.3       Election to Defer Tax Gross-Up Payment.

 

(a)        Prior to the beginning of each Plan Year, each Non-Employee Director
may elect to defer one hundred percent (100%) of any Tax Gross-Up Payment that
he or she may be eligible to receive in the Plan Year following such Plan Year. 
In order to defer such Tax Gross-Up Payment, a Non-Employee Director must
complete and return an executed Election to the Company prior to the time
announced by the Company, which in any event shall be more than one (1) year
prior to the beginning of the Plan Year in which such Tax Gross-Up Payment
otherwise would have been received by the Non-Employee Director. 
Notwithstanding the foregoing, if a Non-Employee Director first becomes eligible
to participate in the Plan during the Plan Year, such Election shall be filed
within thirty (30) days following the date on which the Non-Employee Director is
first eligible to participate and shall apply to any Tax Gross-Up Payment
payable during the following Plan Year.

 

(b)        A Non-Employee Director’s Election to defer his or her Tax Gross-Up
Payment for a Plan Year shall apply only for such Plan Year and shall be
irrevocable; provided, however, that a Non-Employee Director may (i) cancel such
Election due to an Unforeseeable Emergency (as defined in Section 6.5) or a
hardship distribution pursuant to Section 1.401(k)-1(d)(3) of the Treasury
Regulations or (ii) amend such Election in accordance with Section

 

6.

--------------------------------------------------------------------------------


 

6.2(b).  In order to defer his or her Tax Gross-Up Payment for a subsequent Plan
Year, a Non-Employee Director must make a new Election in accordance with
Section 4.3(a).

 

(c)        Each deferred Tax Gross-Up Payment, without reduction for any income
or employment tax withholding (except to the extent required by law), shall be
credited to a Phantom Stock Unit Account for the Participant as provided in
Sections 5.3 and 5.4.

 

4.4       Manner of Elections.  The Company may establish rules and procedures,
and from time to time modify or change such rules and procedures, governing the
manner of Elections to defer Compensation or Tax Gross-Up Payments or forego
Restricted Stock Awards under the Plan, as it may determine in its sole
discretion, including (but not limited to) establishing and changing any minimum
or maximum amounts of Compensation, or percentages of any component of
Compensation, that may be deferred hereunder.

 

5.                                    PHANTOM STOCK UNIT ACCOUNT

 

5.1       Establishment of Phantom Stock Unit Account.  The Company shall
establish a Phantom Stock Unit Account with respect to Deferred Compensation for
each Participant.  The establishment of a Phantom Stock Unit Account constitutes
only a method, by bookkeeping entry, of determining the amount of deferred
benefits to be distributed under the Plan.  The Company shall be under no
obligation to acquire or hold any Stock or any other securities or specific
assets by reason of the credits made to the Phantom Stock Unit Accounts
hereunder.

 

5.2       Unsecured Creditors; Unfunded Plan.  A Participant’s or Beneficiary’s
rights to receive distributions under this Plan are those of an unsecured
general creditor of the Company.  Such rights constitute a promise by the
Company to make distributions to Participants and their Beneficiaries in the
future.  All amounts under the Plan, including a Participant’s Phantom Stock
Unit Account, shall remain (until paid to the Participant or Beneficiary) the
property of the Company and shall be subject to the claims of the Company’s
creditors in the event of the Company’s bankruptcy or insolvency.  The Plan
shall be unfunded for federal tax purposes.  The obligation of the Company may,
in its sole discretion, be satisfied from any source of funds, including, but
not limited to, payment from a trust or trusts established by the Company which
permit such payments to be made therefrom; provided, however, that such trust or
trusts constitute unfunded arrangements subject to the claims of the Company’s
creditors in the event of its bankruptcy or insolvency.  No Participant or
Beneficiary shall have any secured or beneficial interest in any property,
rights or investments held by the Company, whether or not held in connection
with the Plan, including but not limited to any assets held in any trust
established by the Company in connection with the Plan.

 

5.3       Timing of Credits.  A Participant’s Deferred Compensation shall be
credited to a Phantom Stock Unit Account as soon as practicable following the
time at which such amounts would have been paid or transferred to the
Participant in the absence of an Election; provided, however, that one-fourth
(¼) of the full amount elected to be deferred from a Participant’s Annual
Retainer for a Plan Year and/or all of the Chair and Committee Fees payable for
the applicable calendar quarter shall be credited to the Phantom Stock Unit
Account on the last day

 

7.

--------------------------------------------------------------------------------


 

of each calendar quarter on which Stock is traded on the New York Stock
Exchange, except that no such amount shall be credited for any quarter of the
Plan Year that begins after the Participant has ceased service as a Non-Employee
Director.  A Participant’s foregone Restricted Stock Award shall be credited to
a Phantom Stock Unit Account as of the date on which such Restricted Stock Award
would have been awarded to the Participant in the absence of an Election to
forego such Restricted Stock Award.

 

5.4       Amount of Credits; Vesting.  Deferred Compensation (excluding foregone
Restricted Stock Award(s) credited to a Phantom Stock Unit Account) shall be
converted into Phantom Stock Units, the number of which shall be equal to such
Deferred Compensation to be credited to the Phantom Stock Unit Account divided
by the Market Value of a share of Stock on the date of such credit, and such
Phantom Stock Units shall be fully vested and nonforfeitable at all times.  The
number of Phantom Stock Units to be credited as Deferred Compensation by reason
of an election to forego a Restricted Stock Award shall be equal to the number
of shares of Stock subject to the foregone Restricted Stock Award, and such
Phantom Stock Units shall be subject to the same vesting and forfeiture
restrictions to which the foregone Restricted Stock Award would have been
subject.  Phantom Stock Units subject to vesting or forfeiture restrictions are
referred to in this Plan as “Restricted Units,” and fully vested and
nonforfeitable Phantom Stock Units are referred to in this Plan as
“Nonrestricted Units.”  Phantom Stock Unit Accounts shall be adjusted on account
of dividends, cash distributions, stock splits and similar events as follows:

 

(a)        As of the date when any cash dividend or other cash distribution is
payable with respect to the Stock, there shall be credited to the Phantom Stock
Unit Account an amount equal to the value which would have been payable with
respect to shares of Stock equal in number to the number of Phantom Stock Units
then credited to the Phantom Stock Unit Account.  Such amount shall then be
converted into a number of Phantom Stock Units based upon the amount to be
credited divided by the Market Value of a share of Stock on the date of the
credit.  All Phantom Stock Units credited under this Section 5.4(a) shall be
Nonrestricted Units, without regard to whether the Phantom Stock Units from
which they are derived are Restricted Units or Nonrestricted Units.

 

(b)        In the event of any change in the number of shares of outstanding
Stock by reason of any stock split, stock dividend, recapitalization, or the
like, whereby the outstanding shares of Stock are adjusted, the number of
Phantom Stock Units credited to the Phantom Stock Unit Account shall be
equitably adjusted to reflect such change.  Any adjustments provided in this
Section 5.4(b) with respect to Nonrestricted Units shall be in the form of
Nonrestricted Units.  Any adjustments provided in this Section 5.4(b) with
respect to Restricted Units shall be in the form of Restricted Units, which
shall be subject to the same vesting and forfeiture terms and conditions
applicable to the original Restricted Units from which they are derived.

 

5.5       Restricted Units.

 

(a)        Restricted Units shall be subject to the terms and conditions set
forth in Section 5.5(b) until the end of the specified restricted period
applicable to such Restricted Units

 

8.

--------------------------------------------------------------------------------


 

(the “Restricted Period”).  Restricted Units not previously forfeited shall vest
and become nonforfeitable during the applicable Restricted Period and shall
thereafter be Nonrestricted Units.

 

(b)        The “Vesting Commencement Date” for Restricted Units credited to a
Participant’s Phantom Stock Unit Account in respect of a foregone Restricted
Stock Award shall be the date on which such Restricted Stock Award would have
been received by the Participant in the absence of an Election to forego such
Restricted Stock Award.  The Restricted Period for such Restricted Units
credited to a Participant’s Phantom Stock Unit Account shall be determined by
the Company and communicated to the Participant in advance of the time the
Participant must make his or her Election for a Plan Year.

 

(c)        Any applicable Restricted Period shall terminate and any Phantom
Stock Units that are then Restricted Units shall immediately become
Nonrestricted Units as of the date any of the following occurs: (i) a Change of
Control occurs; (ii) the Participant’s service with the Company ceases due to
the Participant’s death or Disability; (iii) the Participant is removed by the
Company’s stockholders as a member of the Board or fails to be reelected by the
Company’s stockholders as a member of the Board, in either case without Cause;
or (iv) the Participant fails to be nominated for reelection to the Board
without Cause.  If a Participant’s service with the Company ceases for any
reason other than as set forth in the preceding sentence, then any Phantom Stock
Units that are then Restricted Units shall be forfeited, and all rights of the
Participant to receive any benefits under the Plan attributable to such
forfeited Restricted Units shall terminate.

 

6.                                    DISTRIBUTION OF PLAN BENEFITS

 

6.1       Form of Benefit.  All benefits paid under this Plan shall be paid in a
single sum in the form of whole shares of Stock under the Incentive Plan, with
any fractional shares of Stock being paid in a single sum in the form of cash
based on the Market Value of a share of Stock on the date of the payment.  The
portion of such shares paid in respect of any deferred Annual Retainer, Chair
and Committee Fees and Tax Gross-Up Payment shall be paid pursuant to
Section 6.5 of the Incentive Plan and the portion of such shares paid in respect
of any foregone Restricted Stock Award shall be paid pursuant to Section 6.6 of
the Incentive Plan.

 

6.2       Distribution Elections.

 

(a)        At the time of each Election pursuant to Sections 4.1, 4.2 or 4.3 to
defer receipt of Compensation, forego receipt of a Restricted Stock Award or
defer receipt of a Tax Gross-Up Payment, a Participant also shall elect, on such
form as the Company prescribes, the date of distribution of the portion of his
or her Phantom Stock Unit Account attributable to the amount of Deferred
Compensation specified in such Election; provided, however, that if the
Participant elects to forego receipt of a Restricted Stock Award pursuant to
such Election, the Participant must elect a date of distribution for the entire
portion of his or her Phantom Stock Unit Account attributable to the amount of
Deferred Compensation specified in such Election that is on or after the end of
the applicable Restricted Period for the foregone Restricted Stock Award.

 

9.

--------------------------------------------------------------------------------


 

(b)        A Participant may change his or her distribution election in
accordance with procedures determined by the Company, provided, however, that:

 

(i)         With respect to Section 409A Grandfathered Amounts, any changed
election shall not be effective unless a full calendar year passes between the
calendar year in which such changed election is submitted and the calendar year
in which the distribution date designated in such change election occurs; and

 

(ii)        With respect to Section 409A Non-Grandfathered Amounts, any changed
election (A) shall not take effect until at least twelve (12) months after the
date on which the change is made, (B) must be made more than twelve (12) months
prior to the date distribution otherwise would have been made and (C) must
designate a new date for distribution that is at least five (5) years following
the date distribution otherwise would have been made.

 

(c)        No elections under this Section 6.2 may be made or changed as to
distributions from a Participant’s Phantom Stock Unit Account unless the Board
has approved in advance such election or change of election in a manner, if any,
that satisfies the requirements for exemption of Phantom Stock Unit Account
transactions pursuant to Rule 16b-3 promulgated under the Exchange Act.

 

6.3       Termination of Service on the Board or Change of Control.  As soon as
administratively practicable following the termination of a Participant’s
service on the Board, and notwithstanding any election that the Participant has
made under the Plan pursuant to Section 6.2, the Company shall pay to such
Participant or to the Participant’s Beneficiary in a lump sum all amounts then
credited to the Participant’s Phantom Stock Unit Account as Nonrestricted Units
(including formerly Restricted Units which become Nonrestricted Units on account
of such termination in accordance with Section 5.5(c)), and any Restricted Units
shall be forfeited; provided, however, that with respect to Section 409A
Non-Grandfathered Amounts, if a Change of Control occurs prior to any such
elected date of distribution pursuant to Section 6.2 or termination of service,
payment of such amounts shall be made in a lump sum as soon as administratively
feasible after the effective date of the Change of Control, provided that the
Change of Control constitutes a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, as determined in accordance with Section 1.409A-3(i)(5) of the Treasury
Regulations.

 

6.4       Early Distribution of Section 409A Grandfathered Amounts.  A
Participant may elect to receive a distribution of all or any portion of the
amount of Section 409A Grandfathered Amounts then credited to the Participant’s
Phantom Stock Unit Account as Nonrestricted Units on a date prior to that
established under the Plan, including the Participant’s distribution election
under Section 6.2; provided, however, that (i) the amount distributed shall be
equal to ninety percent (90%) of the amount elected by the Participant, and
(ii) the remaining ten percent (10%) of the amount elected by the Participant
shall be treated as forfeited by the Participant.  A Participant may not receive
any early distributions of any Section 409A Non-Grandfathered Amounts pursuant
to this Section 6.4.

 

10.

--------------------------------------------------------------------------------


 

6.5       Unforeseeable Emergency.  Upon application by a Participant, the
Company may direct the distribution in a lump sum of all or a portion of the
remaining amount credited to the Participant’s Phantom Stock Unit Account as
Nonrestricted Units in the event of an Unforeseeable Emergency.  Any such
application must set forth the circumstances constituting such Unforeseeable
Emergency.  The determination as to whether an Unforeseeable Emergency exists
and as to the amount distributable under the Plan as a result of such
Unforeseeable Emergency shall be made by the Company in its sole discretion.

 

For purposes of the Plan, an “Unforeseeable Emergency” shall mean any severe
financial hardship to the Participant resulting from (i) a sudden and unexpected
illness or accident of the Participant or a dependent (as defined in
Section 152(a) of the Code) of the Participant, (ii) loss of the Participant’s
property due to casualty, or (iii) other similar extraordinary and unforeseen
circumstances arising as a result of events beyond the control of the
Participant.  Any distribution pursuant to this provision is limited to the
amount necessary to meet the Unforeseeable Emergency, and any amounts necessary
to pay any federal, state or local income taxes or penalties reasonably
anticipated to result from such distribution.  The distribution may not exceed
the then vested portion of the Participant’s Account.  The circumstances that
will constitute an Unforeseeable Emergency will depend upon the facts of each
case, but, in any case, payment may not be made to the extent that such
emergency is or may be relieved (i) through reimbursement or compensation by
insurance or otherwise; (ii) by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship; or (iii) by cessation of deferrals under the Plan.  Furthermore,
examples of events that would not be considered Unforeseeable Emergencies
include the need to send a Participant’s child to college or the desire to
purchase a home.

 

6.6       No Assignment or Alienation.  The right to receive a distribution
under this Plan shall not be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber, or charge such right shall be void. 
No distribution or right to distribution shall in any manner be liable for or
subject to debts, contracts, liabilities or torts of the Participant or the
Participant’s Beneficiary.

 

7.                                    ADMINISTRATION

 

7.1       Plan Administrator.  The Company shall be the sole administrator of
the Plan and will administer the Plan and interpret, construe and apply its
provisions in accordance with its terms. The Company shall further establish,
adopt or revise such rules and regulations as it may deem necessary or advisable
for the administration of the Plan.  All determinations and interpretations made
by the Company in good faith shall not be subject to review by any person and
shall be final, binding and conclusive on all persons.

 

7.2       Account Statements.  Each Participant will receive an annual statement
in such form as the Company deems desirable setting forth the balance standing
to the credit of the Participant’s Phantom Stock Unit Account.

 

11.

--------------------------------------------------------------------------------


 

7.3       Claims, Inquiries and Appeals.

 

(a)        Applications for Benefits and Inquiries.  Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Company in writing by an applicant (or
his or her authorized representative) to the following address:

 

Alexandria Real Estate Equities, Inc.

Attention:  Chief Executive Officer/Chief Financial Officer

385 E. Colorado Boulevard, Suite 299

Pasadena, CA 91101

 

(b)        Denial of Claims.  In the event that any application for benefits is
denied in whole or in part, the Company must provide the applicant with written
or electronic notice of the denial of the application, and of the applicant’s
right to review the denial.  The notice of denial will be set forth in a manner
designed to be understood by the applicant and will include the following:

 

(i)         the specific reason or reasons for the denial;

 

(ii)        references to the specific Plan provisions upon which the denial is
based;

 

(iii)       a description of any additional information or material that the
Company needs to complete the review and an explanation of why such information
or material is necessary; and

 

(iv)       an explanation of the Plan’s review procedures and the time limits
applicable to such procedures.

 

This notice of denial will be given to the applicant within ninety (90) days
after the Company receives the application, unless special circumstances require
an extension of time, in which case, the Company has up to an additional ninety
(90) days for processing the application.  If an extension of time for
processing is required, written notice of the extension will be furnished to the
applicant before the end of the initial ninety (90) day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Company is to render its decision
on the application.

 

(c)        Request for a Review.  Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Company
within sixty (60) days after the application is denied.  A request for a review
shall be in writing and shall be addressed to:

 

12.

--------------------------------------------------------------------------------


 

Alexandria Real Estate Equities, Inc.

Attention:  Chief Executive Officer/Chief Financial Officer

385 E. Colorado Boulevard, Suite 299

Pasadena, CA 91101

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Company may require the applicant to submit)
written comments, documents, records, and other information relating to his or
her claim.  The applicant (or his or her representative) shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim.  The review shall
take into account all comments, documents, records and other information
submitted by the applicant (or his or her representative) relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.

 

(d)        Decision on Review.  The Company will act on each request for review
within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review.  If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period.  This notice of extension will
describe the special circumstances necessitating the additional time and the
date by which the Company is to render its decision on the review.  The Company
will give prompt, written or electronic notice of its decision to the
applicant.  In the event that the Company confirms the denial of the application
for benefits in whole or in part, the notice will set forth, in a manner
calculated to be understood by the applicant, the following:

 

(i)         the specific reason or reasons for the denial;

 

(ii)        references to the specific Plan provisions upon which the denial is
based; and

 

(iii)       a statement that the applicant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to his or her claim.

 

(e)        Rules and Procedures.  The Company will establish rules and
procedures, consistent with the Plan, as necessary and appropriate in carrying
out its responsibilities in reviewing benefit claims.  The Company may require
an applicant who wishes to submit additional information in connection with an
appeal from the denial of benefits to do so at the applicant’s own expense.

 

(f)        Exhaustion of Remedies.  No legal action for benefits under the Plan
may be brought until the claimant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 7.3(a) above,
(ii) has been notified by the Company

 

13.

--------------------------------------------------------------------------------


 

that the application is denied, (iii) has filed a written request for a review
of the application in accordance with the appeal procedure described in
Section 7.3(c) above, and (iv) has been notified that the Company has denied the
appeal.  Notwithstanding the foregoing, if the Company does not respond to a
Participant’s claim or appeal within the relevant time limits specified in this
Section 7.3, the Participant may bring legal action for benefits under the Plan.

 

8.                                    BENEFICIARY DESIGNATION

 

Each Participant shall have the right, at any time, to designate any person or
persons as Beneficiary or Beneficiaries (both primary as well as contingent) to
whom distributions under this Plan shall be made in the event of the
Participant’s death prior to complete distribution to the Participant of the
benefits due the Participant under the Plan.  Each Beneficiary designation shall
become effective only when filed in writing with the Company during the
Participant’s lifetime on a form prescribed by the Company.  The filing of a new
Beneficiary designation form will cancel all Beneficiary designations previously
filed.  The spouse of a married Participant domiciled in a community property
jurisdiction shall join in any designation of Beneficiary or Beneficiaries other
than the spouse.  If a Participant fails to designate a Beneficiary as provided
above, or if all designated Beneficiaries predecease the Participant or die
prior to complete distribution of the Participant’s benefits, then the Company
shall direct the distribution of such benefits to the Participant’s estate.

 

9.                                    MISCELLANEOUS

 

9.1       Effective Date; Amendment and Termination.  This Plan shall be
effective January 1, 2002, with continuation thereafter contemplated, subject to
review of its operation.  However, this Plan shall at all times remain subject
to amendment, modification or termination by action of the Company or the Board;
provided, however, in the event of termination of the Plan, any Nonrestricted
Units held in a Participant’s Phantom Stock Unit Account shall be distributed to
the Participant in accordance with Section 6 hereof, and any Restricted Units
shall continue to vest in accordance with the terms of their vesting schedules
and, upon becoming Nonrestricted Units, shall be distributed to the Participant
in accordance with Section 6 hereof.

 

9.2       No Employment or Service Rights.  This Plan shall not be deemed to
constitute a contract of employment or service between the Company and any
Participant.  Nothing contained in this Plan shall be deemed to give any
Participant the right to be retained in the service of the Company or to
interfere with the right of the Company or the Board to discharge any
Participant at any time regardless of the effect which such discharge shall have
upon such individual as a Participant in the Plan.

 

9.3       Arbitration.  All disputes, claims, or causes of action arising from
or relating to this Plan shall be resolved to the fullest extent permitted by
law by final, binding and confidential arbitration, by a single arbitrator, in
Los Angeles, California, conducted by JAMS under the then applicable JAMS
rules.  All Participants and the Company shall be deemed to have waived the
right to resolve any such dispute through a trial by jury or judge or
administrative proceeding.  The arbitrator shall: (a) have the authority to
compel adequate

 

14.

--------------------------------------------------------------------------------


 

discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision, to
include the arbitrator’s essential findings and conclusions and a statement of
the award.  The arbitrator shall be authorized to award any or all remedies that
the parties would be entitled to seek in a court of law.  The Company shall pay
all JAMS’ arbitration fees in excess of the amount of court fees that would be
required if the dispute were decided in a court of law.  Nothing in this Plan is
intended to prevent either the Company or a Participant from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.

 

9.4       Governing Law.  This Plan shall be construed in accordance with and
governed by the laws of the State of California.

 

9.5       Severability.  In the event any provision of this Plan is held
invalid, void or unenforceable, the same shall not affect, in any respect
whatsoever, the validity of any other provisions of this Plan.

 

9.6       Notice.  Any notice of filing required or permitted to be given to the
Company under the Plan shall be sufficient if in writing and hand delivered, or
sent by registered or certified mail, to the principal office of the Company,
directed to the attention of the Chief Financial Officer for the Company.  Such
notice shall be deemed given as of the date of delivery or, the postmark on the
receipt for registration or certification.

 

9.7       Successors.  This Plan shall be binding upon the Company and its
successors and assigns.

 

15.

--------------------------------------------------------------------------------